DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/26/2022 with respect to the rejections under 35 USC 101 have been fully considered but they are not persuasive.
The applicant argues that the amended limitations integrate the abstract idea into a practical application.
The examiner respectfully submits that the limitation “to issue a notification at the replacing time for replacement of the component” amounts to a mere insignificant extra solution output process based on the performance of the abstract idea (MPEP 2106.05(g)). The limitation does not automatically replace, by the system, the component, but rather merely notifies a human user that the component should be replaced. This is not analogous to Diehr for example, where the mold is automatically opened by the system based on the calculations using the abstract idea.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4, and 6 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical calculation or a fundamental economic principle without significantly more. 
The claims recite: 
A power generation facility evaluating method executed by a computer comprising: 
obtaining a calculation formula used for calculating a flexibility index indicating operational flexibility in response to a demand for electric power, while using, as variables, a plurality of types of reference parameters which are parameters regarding flexibility capabilities of a power generation facility having impact on the operational flexibility in response to the demand for the electric power; 
obtaining a reference parameter value of each of the reference parameters with respect to a power generation facility subject to an evaluation; 
calculating the flexibility index of the power generation facility subject to the evaluation, by inputting the obtained reference parameter values to the calculation formula; and 
evaluating the operational flexibility of the power generation facility subject to the evaluation, on a basis of the calculated flexibility index, wherein 
the obtaining the calculation formula includes obtaining the calculation formula set in such a manner that weights applied with respect to the flexibility index are different in correspondence with the types of reference parameters
wherein the calculation formula is
FI = K1·PA + K2·PB + K3·PC + K4·PD + K5·PE
where PA, PB, PC, PD and PE are a plurality of parameter indices set by dividing a possible numerical value range of each of the reference parameter values into a plurality of numerical value range sections and assigning the parameter indices having mutually different values to the divided numerical value range sections, respectively, and 
where K1, K2, K3, K4 and K5 are coefficients to be multiplied by a value based on the reference parameter value and set for each of the reference parameters, 
wherein the coefficients are determined based on a second contribution degree indicating a profit to be yielded from power markets when the power generation facility supplies power to the power markets, 
the coefficients are set such that the larger a change amount which is to be caused in the second contribution degree of a reference parameter when the setting value of the reference parameter is different, the larger is a value of the coefficient, 
the power generation facility is a gas turbine, and 
the power generation facility evaluating device is configured to set a replacing time of a component of the power generation facility by continuously comparing the flexibility indices, and to issue a notification at the replacing time for replacement of the component.
The bolded limitations recite a method of calculating a result based on known information. Alternatively, the limitations recite a fundamental economic principle of mitigating risk of profit loss by evaluating known information.
This judicial exception is not integrated into a practical application because the only additional elements recited are directed to “executing by a computer”, which is the equivalent of mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)), and a generic “notification” which is considered insignificant extra-solution activity (MPEP 2106.05(g)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements recited are directed to “executing by a computer”, which is the equivalent of mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)), and a generic “notification” which is considered insignificant extra-solution activity  (MPEP 2106.05(g)), while the remaining limitations, taken individually and as a whole, are solely directed to the abstract idea.
Independent claim 13 merely includes generic computer related implementation elements of “computer readable medium” and “computer”, and a generic “notification” which is considered insignificant extra-solution activity  (MPEP 2106.05(g)), in combination with the abstract ideas outlined above.
Independent claims 1 and 12 merely includes generic computer related implementation elements which if interpreted as physical elements and not software per se, such as “calculation formula obtaining unit”, “parameter value obtaining unit”, “index calculating unit”, and “flexibility evaluating unit” in combination with the abstract ideas outlined above. Recitations directed to the “gas turbine” are considered non-functional descriptive material, as the specific power generation device does not alter the application of the remaining limitations directed to evaluation of a power generation device.
Dependent claims 2 – 4, and 6 – 11 include further calculation specifics and generic data collection “units” which may be generic computing devices or software per se. No further significant additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea are recited.
The claims are not patent eligible, and the examiner does not note any subject matter from the specification that would appear to render the claims patent eligible by integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea of merely evaluating the business problem of profit evaluation potential of a power generation facility.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624